Exhibit 10.3

EXECUTIVE CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT is entered into this      day of             , 200     by and
between GARDNER DENVER, INC., a Delaware corporation, its affiliates, successors
and assigns (the “Company”), and                      (the “Executive”).

WHEREAS, the Company’s Board of Directors (the “Board”) has determined that it
is in the best interests of the Company and its stockholders to ensure that the
Company and its affiliates will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a termination of the
Executive’s employment in certain circumstances, including following a Change in
Control as defined herein. The Board believes it is imperative to diminish the
inevitable distraction of the Executive by virtue of the personal uncertainties
and risks created by a pending or threatened termination of the Executive’s
employment in such circumstances and to provide the Executive with compensation
and benefits arrangements upon such a termination which ensure that the
compensation and benefits expectations of the Executive will be satisfied and
which are competitive with those of other corporations who may seek to employ
the Executive.

NOW, THEREFORE, in order to accomplish these objectives, the Board has caused
the Company to enter into this Agreement with the Executive, and it is hereby
agreed as follows:

1. Definitions. For purposes of this Agreement, the following terms will have
the following meanings unless otherwise expressly provided in this Agreement:

(a) Accrued Compensation. “Accrued Compensation” means (i) Executive’s annual
base salary pro-rated through the Date of Termination to the extent not already
paid, (ii) any reimbursement (in accordance with the Company’s expense
reimbursement policy) for reasonable and necessary business expenses incurred by
Executive on behalf of the Company before the Date of Termination,
(iii) Executive’s accrued and unused vacation pay (in accordance with the
Company’s vacation policy) to the extent not already paid, and (iv) bonuses and
incentive compensation to which Executive is entitled under the terms of
applicable bonus or incentive plans or awards maintained by the Company.

(b) Accrued Other Benefits. “Accrued Other Benefits” means any amounts or
benefits required to be paid or provided to Executive or which Executive is
eligible to receive under any plan, program, policy or practice or other
contract or agreement of the Company through the Date of Termination, subject to
the terms of any such plan, program, policy, practice or other contract or
agreement not inconsistent with the terms contained herein.

(c) Base Salary. The “Base Salary” means the greater of Executive’s annual base
salary at the rate in effect immediately before a Change in Control and
Executive’s annual base salary at the rate in effect as of Executive’s Notice of
Termination.

 

Executive’s Initials:                     

 

1



--------------------------------------------------------------------------------

(d) Beneficiary. “Beneficiary” means any individual, trust or other entity named
by the Executive to receive the severance payments and benefits payable
hereunder, if any, in the event of the death of the Executive. Executive may
designate a Beneficiary to receive such payments and benefits by completing a
form provided by the Company and delivering it to the Company’s Vice President
General Counsel & Secretary. Executive may change his or her designated
Beneficiary at any time (without the consent of any prior Beneficiary) by
completing and delivering to the Company a new beneficiary designation form. If
a Beneficiary has not been designated by the Executive, or if no designated
Beneficiary survives the Executive, then the payment and benefits provided under
this Agreement, if any, will be paid to the Executive’s estate, which shall be
deemed to be Executive’s Beneficiary.

(e) Board. “Board” means the Board of Directors of the Company.

(f) Bonus Amount. The “Bonus Amount” means the target annual cash bonus paid or
payable to Executive by the Company pursuant to the Executive Annual Bonus Plan
for the last full fiscal year ending immediately before Executive’s Notice of
Termination.

(g) Cause. “Cause” means:

(i) the Executive’s willful and continued failure to substantially perform the
Executive’s reasonably assigned duties with the Company or its affiliates (other
than any such failure resulting from the Executive’s incapacity due to physical
or mental illness), which failure continued for a period of at least thirty
(30) days after a written demand for substantial performance signed by a duly
authorized officer of the Company, has been delivered to the Executive
identifying the manner in which the company believes that the Executive has not
substantially performed his or her duties;

(ii) the Executive’s breach of fiduciary duty involving personal profit,
commission of a felony or a crime involving fraud or moral turpitude, or
material breach of any provision of this Agreement; or

(iii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

For purposes of this definition, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without a reasonable belief that the
action or omission was legal, proper, and in the best interests of the Company
or its affiliates. Any act, or failure to act, based on authority given pursuant
to a resolution duly adopted by the Board, the instructions

of a more senior officer of the Company or the advice of counsel to the Company
or its affiliates will be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company
and its affiliates.

(h) Change in Control. A “Change in Control” means the occurrence of any one of
the following events:

(i) any “person” (as defined in Sections 13(d) and 14(d) of U.S. Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any subsidiary of the Company, or any corporation owned,
directly or indirectly, by the stockholders of the company in substantially the
same proportions as their ownership of stock of the Company, acquires
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of
securities representing 20% of the combined voting power of the then-outstanding
securities of the Company entitled to vote in the election of directors (the
“Voting Securities”) ; or

 

Executive’s Initials:                     

 

2



--------------------------------------------------------------------------------

(ii) during any period of not more than two consecutive years, individuals who,
at the beginning of such period, constitute the Board and any new directors
(other than any director designated by a person who has entered into an
agreement with the Company to effect a transaction described in subsections
1(h)(i), 1(h)(iii), or 1(h)(iv) of this Agreement) whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute at
least a majority of the Board; or

(iii) the stockholders of the Company approve and the Company consummates a
merger other than (A) a merger that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company and
any Subsidiary, at least 50% of the combined voting power of all classes of
stock of the Company or such surviving entity outstanding immediately after such
merger or (B) a merger effected to implement a recapitalization of the Company
(or similar transaction) in which no person acquires more than 50% of the
combined voting power of the Voting Securities; or

(iv) the stockholders of the Company approve and the Company consummates a plan
of complete liquidation or dissolution of the Company, or a sale of all or
substantially all of the assets of the Company.

A Change in Control has not occurred solely because any person acquired
beneficial ownership of 20% or more of the outstanding Voting Securities as a
result of the Company’s acquisition of Voting Securities which reduced the
number of Voting Securities outstanding and increased the person’s number of
shares proportionately owned.

(i) Date of Termination. The “Date of Termination” means the date specified in a
Notice of Termination pursuant to paragraph 3 hereof, or the Executive’s last
date as an active employee of the Company and its affiliates before a
termination of employment due to death, Disability, or other reason, as the case
may be.

(j) Disability. “Disability” means the Executive’s total and permanent
disability as defined under the terms of the Company’s long-term disability plan
in effect on the Date of Termination.

 

Executive’s Initials:                     

 

3



--------------------------------------------------------------------------------

(k) Effective Period. The “Effective Period” means the 24-month period following
any Change in Control.

(l) Good Reason. “Good Reason” means, unless the Executive has consented in
writing thereto, the occurrence, after a Change in Control of any of the
following events or conditions:

(i) The actual assignment (not merely the announcement of a plan or present
intention) to the Executive of any duties that would constitute a material
diminution in the Executive’s position as in effect immediately prior to the
Change in Control, including any material diminution in status, title,
authority, duties or responsibilities or any other action which results in a
material diminution in such status, title, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
or the Executive’s employer promptly after receipt of notice thereof given by
the Executive;

(ii) A material diminution (five percent or greater) by the Company or the
Executive’s employer in the Executive’s base salary;

(iii) The Company requiring the Executive to be based at any location that is a
material change of more than forty (40) miles from the Executive’s regular place
of employment immediately prior to the Change in Control;

(iv) Following a Change in Control, unless a plan providing a substantially
similar compensation or benefit is substituted, (A) the failure by the Company
or any of its affiliates to continue in effect any material fringe benefit or
compensation plan, retirement plan, life insurance plan, health and accident
plan or disability plan in which the Executive is participating prior to the
Change in Control, or (B) the taking of any action by the Company or any of its
affiliates which would adversely affect the Executive’s participation in or
materially reduce his benefits under any of such plans or deprive him of any
material fringe benefit;

(v) Following a Change in Control, the failure of the Company or the affiliate
of the Company by which the Executive is employed, or any affiliate which
directly or indirectly owns or controls any affiliate by which the Executive is
employed, to obtain the assumption in writing of the Company’s obligation to
perform this Agreement by any successor to all or substantially all of the
assets of the Company or such affiliate within 15 days after a reorganization,
merger, consolidation, sale or other disposition of assets of the Company or
such affiliate; or

(vi) Any purported termination of the Executive’s employment by the Company
which is not effected pursuant to a Notice of Termination satisfying the
requirements of paragraph 3 hereof; and for purposes of this Agreement, no such
purported termination shall be effective.

 

Executive’s Initials:                     

 

4



--------------------------------------------------------------------------------

For purposes of this Agreement, any determination of “Good Reason” made by the
Executive in good faith based upon his reasonable belief and understanding shall
be conclusive. However, the Executive must provide the Company with Notice of
Termination for “Good Reason” within ninety (90) days of the initial existence
of the condition giving rise to such “Good Reason” and the Company shall have an
opportunity to cure any claimed event of “Good Reason” within thirty (30) days
of receipt of such Notice of Termination from the Executive. The Company shall
notify the Executive of the timely cure of any claimed event of “Good Reason”
and the manner in which such cure was effected, and any Notice of Termination
delivered by the Executive based on such claimed “Good Reason” shall be deemed
withdrawn. An event will not give rise to “Good Reason” if such event is the
result of a decision made with Executive’s express written consent.

2. Term. The term (“Term”) of this Agreement shall commence on the date first
above written (the “Commencement Date”) and, unless terminated earlier as
provided hereunder, shall continue through the third anniversary of the
Commencement Date (the “Termination Date”); provided, however, that commencing
on the day following the Termination Date (the “Extension Date”), and on the
anniversary of the Extension Date each year thereafter, the term of this
Agreement shall automatically be extended for one additional year, unless at
least 90 days prior to such Extension Date, the Company shall have given notice
that it does not wish to extend this Agreement. Upon the occurrence of a Change
in Control during the term of this Agreement, including any extensions thereof,
this Agreement shall automatically be extended until the end of the Effective
Period and may not be terminated by the Company during such time.

3. Notice of Termination.

(a) Any termination of the Executive’s employment by the Company, or by any
affiliate of the Company by which the Executive is employed, for Cause, or by
the Executive for Good Reason shall be communicated by Notice of Termination to
the other party hereto given in accordance with paragraph 11 of this Agreement.
For purposes of this Agreement, a “Notice of Termination” for termination of
employment for Cause or for Good Reason means a written notice which (i) is
given at least thirty (30) days prior to the Date of Termination, (ii) indicates
the specific termination provision in this Agreement relied upon, (iii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, (iv) specifies the employment termination date, and
(v) allows the recipient of the Notice of Termination at least thirty (30) days
to cure the act or omission relied upon in the Notice of Termination. The
failure to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause will not waive any right of the
party giving the Notice of Termination hereunder or preclude such party from
asserting such fact or circumstance in enforcing its rights hereunder.

(b) A Termination of Employment of the Executive will not be deemed to be for
Cause unless and until there has been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be

 

Executive’s Initials:                     

 

5



--------------------------------------------------------------------------------

heard before the Board), finding that, in the good faith opinion of the Board,
the Executive has engaged in the conduct described in paragraph 1(g) hereof, and
specifying the particulars of such conduct.

(c) A Termination of Employment of the Executive will not be deemed to be for
Good Reason unless the Executive gives the Notice of Termination provided for
herein within ninety (90) days of the initial existence of the event giving rise
to Good Reason.

4. Obligations of the Company Upon Termination of Executive’s Employment
Following a Change in Control.

(a) If, during the Effective Period, the Company terminates the Executive’s
employment other than for Cause or the Executive terminates employment with the
Company for Good Reason:

(i) The Company will pay Executive all of Executive’s Accrued Compensation and
Accrued Other Benefits;

(ii) The Company will pay severance of [            ] times the sum of
Executive’s Base Salary and Bonus Amount;

(iii) To the extent not included in Executive’s Accrued Compensation, the
Company will pay Executive a pro-rata bonus amount for the year of termination,
based on Executive’s Bonus Amount; and

(iv) The Company will pay for the continuation of the provision of medical,
dental and life insurance benefits for a period of [            ] years
following the Date of Termination to the Executive and the Executive’s family at
least equal to those which would have been provided to them in accordance with
the plans, programs, practices and policies of the Company as in effect and
applicable generally to other peer executives and their families during the
90-day period immediately preceding the Effective Period or on the Date of
Termination, at the election of the Executive; provided, however, that if the
Executive becomes re-employed with another employer and is eligible to receive
medical, dental and/or life insurance benefits under another employer provided
plan, the medical, dental and/or life insurance benefits described herein will
cease.

(b) “Compensation” Under Deferred Compensation and Retirement Plans. Any and all
amounts paid under this Agreement, except Accrued Compensation or Accrued Other
Benefits, are not intended to be “Compensation” for purposes of determining
Compensation under any and all deferred compensation and retirement plans
sponsored or maintained by the Company or by any affiliate controlled by the
Company.

(c) Exclusion of Other Severance. The severance pay and benefits provided for in
this paragraph 4 shall be in lieu of any other severance pay to which the
Executive may be entitled under the Company’s severance plan or any other
similar severance plan, agreement, or arrangement of the Company or any
affiliate.

 

Executive’s Initials:                     

 

6



--------------------------------------------------------------------------------

(d) Effect of Death or Disability. If the Executive’s employment is terminated
by reason of the Executive’s death or Disability during the Term of this
Agreement, this Agreement shall terminate automatically on the date of death or,
in the event of Disability, on the Date of Termination. In the event of the
Executive’s death following the Executive’s Date of Termination, but prior to
the payment of the severance payments and benefits provided under paragraph 4
hereof, if any, such payments and benefits will be paid to the Executive’s
Beneficiary.

5. Form and Time of Payment. The cash amounts provided for in paragraph 4 above
shall be paid in a single lump sum payment on the regularly scheduled payroll
day immediately following the 30th day after Executive’s termination date (but
in no event later than March 15th following the calendar year in which occurs
the later of the time the legally binding right to the payment arises or the
time such right first ceases to be subject to a substantial risk of forfeiture).
It is intended that these payments constitute short-term deferred compensation
within the meaning of the applicable Treasury regulations pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
Notwithstanding the preceding two sentences, if Executive is a “specified
employee” at the time Executive separates from service with the Company and any
payment or benefit under paragraph 4 is determined to constitute non-qualified
deferred compensation, such payment shall be made or such benefit shall be
provided on the date that is six months after Executive’s separation from
service with the Company, all as determined in accordance with Section 409A of
the Code.

6. Mitigation of Damages. The Executive will not be required to mitigate damages
or the amount of any payment provided for under this Agreement by seeking other
employment or otherwise. Except as otherwise specifically provided in this
Agreement, the amount of any payment provided for under this Agreement will not
be reduced by any compensation earned by the Executive as the result of
self-employment or employment by another employer or otherwise.

7. Stock Options; Stock Appreciation Rights; Long-Term Cash Bonus; Restricted
Stock; Performance Shares. The benefits provided under paragraph 4 above are
intended to be in addition to the value of any options to acquire common stock
of the Company, Stock Appreciation Rights, shares of Restricted Stock,
Restricted Stock Units, Performance Shares and Long-Term Cash Bonuses awarded
under the Gardner Denver, Inc. Long-Term Incentive Plan (the “Incentive Plan”)
and any other incentive or similar plan heretofore or hereafter adopted by the
Company. The exercisability or vesting of such awards upon a Change in Control
shall be governed by the terms of the Incentive Plan and any award agreements
entered into thereunder.

8. Tax Effect.

(a) General. This paragraph 8 will apply to all payments (“Payments”), including
any payment made or benefit provided, including any awards and distributions, to
Executive or for Executive’s benefit (i) by the Company, whether or not pursuant
to this Agreement, or (ii) by any other entity in connection with a change in
the ownership or effective control of the Company or a change in the ownership
of a substantial portion of the assets of the Company, made hereunder. In the
event of a determination that any payments are subject to the excise tax imposed
by Section 4999 of the Code and any related interest or penalties incurred by
Executive (the “Excise

 

Executive’s Initials:                     

 

7



--------------------------------------------------------------------------------

Tax”), then the Payments shall be reduced (but not below zero) to the greatest
amount which may be paid without Executive becoming subject to the Excise Tax,
but only if and to the extent such reduced amount would provide a greater
benefit to Executive than an unreduced payment that would be subject to an
Excise Tax. In the event that Executive receives reduced payments and benefits
as a result of the application of this paragraph 8, reduction shall first be
made from payments and benefits which are determined not to be nonqualified
deferred compensation for purposes of Section 409A of the Code, and then shall
be made (to the extent necessary) out of payments and benefits which are subject
to Section 409A of the Code and which are due at the latest future date.

(b) Determinations. All determinations required to be made under this paragraph
8, including as to any underlying assumptions, will be made by an independent,
nationally recognized public accounting firm that (i) the Company selects before
a Change in Control or (ii) that is reasonably acceptable to Executive and
selected by the surviving company after a Change in Control (the “Accounting
Firm”). If Executive’s Payments are reduced in accordance with this paragraph 8,
the Accounting Firm will provide Executive with a written opinion, in form and
substance reasonably satisfactory to Executive, that (i) Executive is not
required to pay any Excise Tax and (ii) Executive’s not reporting any Excise Tax
on Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty on Executive. The Company will
bear all fees and expenses of the Accounting Firm, including any costs of
retaining experts. Determinations by the Accounting Firm in accordance with this
paragraph 8(b) will be binding.

9. Non-competition, Non-Solicitation and Confidential Information. For the Term
of this Agreement, for the period of time during which the Executive receives
benefits pursuant to paragraph 4(a)(iv) hereof, and within any state or similar
foreign geographic territory where the Company engages in business, the
Executive covenants and agrees as follows:

(a) not to: (i) directly or indirectly act in concert or conspire with any
person employed by the Company in order to engage in or prepare to engage in or
to have a financial or other interest in any business or any activity which the
Executive knows (or reasonably should have known) to be directly competitive
with the business of the Company as then being carried on; or (ii) serve as an
employee, agent, partner, shareholder, director or consultant for, or in any
other capacity participate, engage, or have a financial or other interest in any
business or any activity which the Executive knows (or reasonably should have
known) to be directly competitive with the business of the Company as then being
carried on (provided, however, that notwithstanding anything to the contrary
contained in this Agreement, the Executive may own up to two percent (2%) of the
outstanding shares of the capital stock of a company whose securities are
registered under Section 12 of the Securities Exchange Act of 1934);

(b) not to solicit or entice any other employee of the Company or its affiliates
to leave the Company or its affiliates to go to work for any other business or
organization which is in direct or indirect competition with the Company or any
of its affiliates, nor request or advise a customer or client of the Company or
its affiliates to curtail or cancel such customer’s business relationship with
the Company or its affiliates;

 

Executive’s Initials:                     

 

8



--------------------------------------------------------------------------------

(c) to abide by the contractual terms of the Executive’s Employee Nondisclosure
Agreement, which was executed during the Executive’s employment with the Company
and remains in full force for ten years following the Date of Termination;

(d) to cooperate with the Company and its attorneys in connection with any and
all lawsuits, claims, investigations, or similar proceedings that have been or
could be asserted at any time arising out of or related in any way to
Executive’s employment by the Company or any of its subsidiaries; and

(e) not to disparage the Company or otherwise make comments harmful to the
Company’s reputation.

In consideration for the promises made by Executive in this paragraph 9, Company
allocates 40% of the total present value (as determined upon Executive’s
Termination Date) of the compensation and benefits provided under paragraph
4(a)(ii)-(iv) of this Agreement.

10. Rights and Remedies Upon Breach.

(a) The Executive hereby acknowledges and agrees that the provisions contained
in paragraph 9 of this Agreement (the “Restrictive Covenants”), are reasonable
and valid in duration and in all other respects. If any court of competent
jurisdiction determines that any of the Restrictive Covenants, or any part
thereof, is invalid or unenforceable, the remainder of the Restrictive Covenants
will not thereby be affected and will be given full effect without regard to the
invalid portions.

(b) If the Executive breaches, or threatens to commit a breach of, any of the
Restrictive Covenants, the Company will have the following rights and remedies,
each of which rights and remedies will be independent of the others and
severally enforceable, and each of which is in addition to, and not in lieu of,
any other rights and remedies available to the Company under law or in equity:

(i) Specific Performance. The right and remedy to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction, it being agreed
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company;

(ii) Accounting. The right and remedy to require the Executive to account for
and pay over to the Company all compensation, profits, monies, accruals,
increments or other benefits derived or received by the Executive as the result
of any action constituting a breach of the Restrictive Covenants; and

(iii) Cessation of Severance Benefits. The right and remedy to cease any further
severance, benefit or other compensation payments under this Agreement to the
Executive or the Executive’s Beneficiary from and after the commencement of such
breach by the Executive.

 

Executive’s Initials:                     

 

9



--------------------------------------------------------------------------------

11. Arbitration. The Company and Executive agree that any claim, dispute or
controversy arising under or in connection with this Agreement (including,
without limitation, any such claim, dispute or controversy arising under any
federal, state or local statute, regulation or ordinance or any of the Company’s
employee benefit plans, policies or programs) shall be resolved solely and
exclusively by binding arbitration. The arbitration shall be held in the city of
Philadelphia (or at such other location as shall be mutually agreed by the
parties). The arbitration shall be conducted in accordance with the Expedited
Employment Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”) in effect at the time of the arbitration, except that
the arbitrator shall be selected by alternatively striking from a list of five
arbitrators supplied by the AAA. All fees and expenses of the arbitration,
including a transcript if either requests, shall be borne equally by the
parties. If Executive prevails as to any material issue presented to the
arbitrator, the entire cost of such proceedings (including, without limitation,
Executive’s reasonable attorneys’ fees) shall be borne by the Company. If
Executive does not prevail as to any material issue, each party will pay for the
fees and expenses of its own attorneys, experts, witnesses, and preparation and
presentation of proofs and post-hearing briefs (unless the party prevails on a
claim for which attorney’s fees are recoverable under the Rules). Any action to
enforce or vacate the arbitrator’s award shall be governed by the Federal
Arbitration Act, if applicable, and otherwise by applicable state law. If either
the Company or Executive pursues any claim, dispute or controversy against the
other in a proceeding other than the arbitration provided for herein, the
responding party shall be entitled to dismissal or injunctive relief regarding
such action and recovery of all costs, losses and attorney’s fees related to
such action. Notwithstanding the provisions of this paragraph, either party may
seek injunctive relief in a court of competent jurisdiction, whether or not the
case is then pending before the panel of arbitrators. Following the court’s
determination of the injunction issue, the case shall continue in arbitration as
provided herein.

12. Notices. Any notice provided for in this Agreement will be given in writing
and will be delivered personally, telegraphed, telexed, sent by facsimile
transmission or sent by certified, registered or express mail, postage prepaid.
Any such notice will be deemed given when so delivered personally, telegraphed,
telexed or sent by facsimile transmission, or, if mailed, on the date of actual
receipt thereof. Notices will be properly addressed to the parties at their
respective addresses set forth below or to such other address as either party
may later specify by notice to the other in accordance with the provisions of
this paragraph:

If to the Company:

Gardner Denver, Inc.

1500 Liberty Ridge Drive, Suite 3000

Wayne, PA 19087

Attention: Corporate Secretary/General Counsel

If to the Executive:

 

 

  

 

  

 

  

 

Executive’s Initials:                     

 

10



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, the Letter Agreement entered into between the Company and the
Executive dated effective                  ,         and any and all prior
employment or severance agreements and related amendments entered into between
the Company and the Executive. Furthermore, the severance payments and benefits
provided for under this Agreement are separate and apart from and, to the extent
they are actually paid, will be in lieu of any payment under any policy of the
Company or any of its affiliates regarding severance payments generally.

14. Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms and conditions hereof may be waived, only by
a written instrument signed by the parties hereto or, in the case of a waiver,
by the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege hereunder will operate as a waiver thereof, nor
will any waiver on the part of any party of any such right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

15. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the state of Delaware (without giving effect to the
choice of law provisions thereof), where the employment of the Executive will be
deemed, in part, to be performed, and enforcement of this Agreement or any
action taken or held with respect to this Agreement will be taken in the courts
of appropriate jurisdiction in Delaware.

16. Assignment. This Agreement, and any rights and obligations hereunder, may
not be assigned by the Executive and may be assigned by the Company only to any
successor in interest, whether by merger, consolidation, acquisition or the
like, or to purchasers of substantially all of the assets of the Company.

17. Binding Agreement. This Agreement will inure to the benefit of and be
binding upon the Company and its respective successors and assigns and the
Executive and his legal representatives.

18. Counterparts. This Agreement may be executed in separate counterparts, each
of which when so executed and delivered will be deemed an original, but all of
which together will constitute one and the same instrument.

19. Headings. The headings in this Agreement are for reference purposes only and
will not in any way affect the meaning or interpretation of this Agreement.

20. Authorization. The Company represents and warrants that the Board of
Directors of the Company has authorized the execution of this Agreement.

 

Executive’s Initials:                     

 

11



--------------------------------------------------------------------------------

21. Validity. The invalidity or unenforceability of any provisions of this
Agreement will not affect the validity or enforceability of any other provisions
of this Agreement, which will remain in full force and effect.

22. Tax Withholding. The Company will have the right to deduct from all benefits
and/or payments made under this Agreement to the Executive any and all taxes
required by law to be paid or withheld with respect to such benefits or
payments.

23. No Contract of Employment. Nothing contained in this Agreement will be
construed as a contract of employment between the Company or any of its
affiliates and the Executive, as a right of the Executive to be continued in the
employment of the Company or any of its affiliates, or as a limitation of the
right of the Company or any of its affiliates to discharge the Executive with or
without cause.

24. Reimbursement and In-kind Benefits. The following shall apply to all health
care benefits pursuant to paragraph 4(a)(iv) (the “Health Benefits”). All
reimbursements of expenses made under the Health Benefits shall be made no later
than the end of the calendar year next following the calendar year in which the
expenses were incurred. The amount of expenses that are eligible for
reimbursement or of in-kind benefits that are provided pursuant to the Health
Benefits in any given calendar year shall not affect the expenses that are
eligible for reimbursement or benefits to be provided under the Health Benefits
in any other calendar year, except as specifically permitted by Treasury
Regulation Section 1.409A-3(i)(iv)(B). Executive’s right to the Health Benefits
may not be liquidated or exchanged for any other benefit.

25. Interpretation and Savings. All terms and conditions of this Agreement shall
be construed to be in accordance with the non-qualified deferred compensation
requirements of Section 409A of the Internal Revenue Code and any offending or
non-compliant terms shall be amended, voided and/or reformed to the extent
necessary to comply with Section 409A.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

The Company

 

GARDNER DENVER, INC.   THE EXECUTIVE By:     By: Name:     Name: Title:    
Title:

 

Executive’s Initials:                     

 

12